UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 15, 2011 Talon Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-32626 32-0064979 (Commission File Number) (IRS Employer Identification No.) 2207 Bridgepointe Parkway, Suite 250 San Mateo, CA 94404 (Address of principal executive offices and Zip Code) (650) 588-6404 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 15, 2011, the Board of Directors of Talon Therapeutics, Inc. (the “Company”) approved an amendment to the Company’s 2006 Employee Stock Purchase Plan (the “Plan”) increasing the number of shares of the Company’s common stock available for purchaser thereunder by 150,000.The Company had originally reserved 187,500 shares under the Plan when it was initially adopted in 2006 (after giving effect to the Company’s reverse split effected in September 2010).A description of the terms of the Plan are set forth in the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2006, as filed with the Commission on May 16, 2006 and incorporated herein by reference. Item 8.01 Other Events. On July 18, 2011, the Company issued a press release stating that it had submitted a new drug application for Marqibo® (vincristine sulfate liposomes injection).A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release issued July 18, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 19, 2011 Talon Therapeutics, Inc. By: /s/Craig W. Carlson Craig W. Carlson Sr. Vice President, Chief Financial Officer 2 INDEX TO EXHIBITS FILED WITH THIS REPORT Exhibit No. Description Press release issued July 18, 2011 3
